FORM 10Q PERIOD ENDING SEPTEMBER 30, 2003 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 SEPTEMBER 30, 2003. OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER 000-10056 ENDEVCO, INC. (Exact name of registrant as specified in its charter) Texas 74-2142545 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No. 2425 Fountainview, Suite 215, Houston, TX 77057 (Address of principal executive offices, including zip code) (713) 977-4662 (Registrant's telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: None Securities registered pursuant to 12(g) of the Exchange Act: Common Stock, no par value The aggregate market value of common stock held by non-affiliates of the registrant at September 30, 2003, based upon the last closing price on the OTCBB on September 30, 2003, was $1,500,000. As of September 30, 2003, there were 150,000,000 shares of Common stock and 2,671,785 shares of Preferred stock outstanding. The total number of Common shares authorized for the Corporation is 500,000,000. The total number of Preferred shares authorized for the Corporation is 5,000,000. Transitional Small Business Disclosure Format: [ ] Yes [X] No ENDEVCO, INC. AND SUBSIDIARIES TABLE OF CONTENTS SEPTEMBER 30, 2003 PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements. Consolidated Balance Sheets - September 30, 2003 (Unaudited) and December 31, 2002 (Restated) 2 Consolidated Statements of Operations (Unaudited) - Three and Nine Months Ended September 30, 2003 and 2002 3 Consolidated Statements of Cash Flows (Unaudited) - Nine Months Ended September 30, 2003 and 2002 4 Notes to Consolidated Financial Statements (Unaudited) 5 - 10 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 - 14 ITEM 3. Controls and Procedures 14 PART II - OTHER INFORMATION ITEM 1 through ITEM 6 14 - 16 SIGNATURES & CERTIFICATIONS 17 - 20 1 PART I - FINANCIAL INFORMATION EnDevCo, Inc. and Subsidiaries Consolidated Balance Sheets September 30, 2003 Compared to December 31, 2002 09/30/2003 12/31/2002 ASSETS (Unaudited) RESTATED Current Assets Cash and Cash Equivalents $ 458 $ 251 Accounts Receivable 527,080 527,080 Other Current Assets 25,000 25,000 Prepaid Expenses 1,651,865 1,628,215 Total Current Assets 2,204,403 2,180,546 Investments Letter of Credit Deposit 704,863 867,094 Property and Equipment Oil and Gas Properties and Equipment 1,000,000 4,368,377 Furniture and Equipment - - Total Property and Equipment - 4,368,377 Less Accumulated Depreciation - - Net Property and Equipment - 4,368,377 Total Assets $3,909,266 $7,416,017 LIABILITIES AND SHAREHOLDER'S EQUITY Current Liabilities Accounts Payable $ 2,079,222 $ 2,592,494 Joint Venture Cash Calls Payable - 2,321,441 Current Portion of Notes Payable 281,458 425,886 Current Portion of Capital Leases - - Unearned Revenue 2,000,000 2,000,000 Accrued Expenses 18,999 64,262 Taxes Payable 160,501 160,501 Total Current Liabilities 4,540,180 7,564,584 Shareholders Equity Common Stock No Par Value: 150,000,000 shares authorized 150,000,000 shares outstanding at September 30, 2003 33,228,461 33,228,461 Preferred Stock: 5,000,000 shares authorized, 2,671,785 shares outstanding at September 30, 2003 2,671,785 - Accumulated Deficit (36,531,160) (33,377,029) Total Shareholder's Equity (1,630,914) (148,568) Total Liablilities and Shareholder's Equity $ 3,909,266 $ See accompanying notes to consolidated financial statements. 2 EnDevCo, Inc. and Subsidiaries Consolidated Statements of Operations For the Three and Nine Months Ended September 30, 2003 and (Unaudited) Three Months Three Months Nine Months Nine Months Ending Ending Ending Ending 09/30/2003 09/30/2002 09/30/2003 09/30/2002 Revenues Oil & Gas Royalties - - $ 499 - Technical Services - Consulting Fees and Other - - 40,000 - Administrative and Other Fees - - - Total Revenues - - 40,499 - Costs and Expenses General and Administrative $ 25,751 $2,527,921 117,382 $ 3,321,766 Salaries and Wages Paid in Stock 27,500 - 72,500 187,667 Other Expenses Paid in Stock - - 27,923 Yemen Block 20 Judgment (Expense Portion) - - 2,134,212 Impairment Loss on Assets - - 4,368,377 Depreciation and Depletion 40,000 - 120,000 Interest Expense 6,333 4,218 18,999 16,828 Other - - - Total Costs and Expenses 59,584 2,572,139 6,711,470 3,674,184 Other Income and Expenses Interest and Other Income 4,456,678 2,581 4,460,050 13,640 Prior Period Adjustment 64,262 64,262 Other Expense (Preferred Shares Issued) (73,003) - (1,007,472) - Net Income (Loss) $ 4,388,353 $ (2,569,558) $ (3,154,131) $ (3,660,544) Net Loss Per Common Share: Basic and Diluted $ 0.03 $ (0.02) $ (0.02) $ (0.02) See accompanying notes to consolidated financial statements. 3 EnDevCo, Inc. and Subsidiaries Consolidated Statements of Cash Flows
